MAYFIELD, J. —
Appellant filed her bill to have a certain mortgage cancelled as a cloud on title, and prayed, in the alternative, that a certain deed, absolute in form, be declared to be a mortgage, and that a redemption thereunder be allowed and enforced. The equity of the bill was denied, and submission for final decree was had on the bill, the answer, the exhibits thereto, and the depositions of a number of witnesses. The'chancellor, on this hearing, dismissed the bill and denied all relief in respect to either alternative of the prayer, that is, to cancel the mortgage or deed as a cloud on title, or to have the deed declared a mortgage, and to allow a redemption. Relief was denied in one aspect upon the ground of variance, and in the other upon the ground of failure of proof.
The evidence has been carefully examined, and we fully concur with the chancellor in his findings and decree, in denying relief, and in dismissing the bill.
Affirmed.
Dowdell, C. J., and Anderson and de Graffenried, JJ., concur.